          Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

AIMEE B.,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                               17-CV-964F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 IDA M. COMERFORD, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, New York 14226


                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 HEETANO SHAMSOONDAR, and
                                 SARAH E. PRESTON
                                 Special Assistant United States Attorneys, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza
                                 Room 3904
                                 New York, New York 10278
                                               and



1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 2 of 7




                             DENNIS J. CANNING
                             Special Assistant United States Attorney, of Counsel
                             Social Security Administration
                             Office of General Counsel
                             601 East 12th Street
                             Room 965
                             Kansas City, Missouri 64106


                                      JURISDICTION

       On June 19, 2018, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 12). The matter is presently before

the court on Plaintiff’s counsel’s motion for approval of attorney fees under 42 U.S.C.

§ 406(b), filed April 15, 2020 (Dkt. 24) (“Fee Petition”).



                                      BACKGROUND

       Plaintiff commenced this action on September 28, 2017, pursuant to Title II of the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on October 20, 2012, for Social Security

Disability Income (“SSDI”) under Title II of the Act (“disability benefits”). Opposing

motions for judgment on the pleadings were filed by Plaintiff on April 23, 2018 (Dkt. 8),

and by Defendant on October 29, 2018 (Dkt. 13). In a Decision and Order filed March

26, 2019 (Dkt. 14) (“D&O”), judgment on the pleadings was granted by the undersigned

in favor of Plaintiff with the matter remanded to the Commissioner for further

administrative proceedings. On June 25, 2019, Plaintiff applied under the Equal Access

to Justice Act, 28 U.S.C. § 2412 (“EAJA”) for an award of attorney fees in connection

with the remand in the amount of $ 6,900.72. (Dkt. 16). Upon remand from this court,

                                              2
         Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 3 of 7




on July 26, 2019, the ALJ issued a decision favorable to Plaintiff. (Dkt 24-3). By

stipulation filed August 13, 2019, the parties agreed that Plaintiff’s counsel was entitled

to attorney fees in the amount of $ 6,900.72 (“EAJA fee”) (Dkt. 22), and the stipulation

was approved by Text Order entered August 19, 2019 (Dkt. 23), with the EAJA fee

received by Plaintiff’s attorney on October 8, 2019. (Dkt. 24-2 ¶ 13). On March 29,

2020, the SSA issued a Notice of Award granting Plaintiff disability benefits in the

amount of $ 67,569.60 in retroactive benefits, from which $ 16,892.40 was withheld to

pay any attorney fees. Notice of Award (Dkt. 24-4). On April 15, 2020, Plaintiff filed the

instant Fee Petition (Dkt. 24) pursuant to 42 U.S.C.§ 406(b), seeking $ 16,892.40 in

attorney fees for 35 hours of work, and indicating the EAJA fee was received on

October 8, 2019 (Dkt. 24-1 at 2). In response, the Commissioner advises it raises no

objections to the Fee Petition other than requesting the court confirm the Fee Petition

was timely filed and the amount of fees requested is reasonable. (Dkt. 26). No further

reply was filed in support of the Fee Petition.



                                       DISCUSSION

       As relevant to the instant motion, the Act provides

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court may
       determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits to
       which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A) (“§ 406”).




                                              3
             Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 4 of 7




Here, in retaining counsel in connection with her disability benefits application, Plaintiff

executed a contingent Fee Agreement 2 providing counsel with permission to apply for

fees up to 25% of any retroactive benefits awarded under § 406 if Plaintiff’s disability

benefits application required litigation in federal court. Nevertheless, even if the

requested attorney fee does not exceed the statutory 25% cap, “the attorney for the

successful claimant must show that the fee sought is reasonable for the services

rendered.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Where, as here, there

exists an attorney-client contingent fee agreement, “§ 406 does not displace contingent-

fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court. Rather, § 406(b) calls for court

review of any such arrangements as an independent check to assure that they yield

reasonable results in particular cases.” Id. Contingent fee agreements are also entitled

to some deference, Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990), in the interest in

assuring that attorneys continue to represent clients such as the plaintiff. Gisbrecht,

535 U.S. at 805. Nevertheless, contingent fee agreements “are unenforceable to the

extent that they provide for fees exceeding 25 percent of the past-due benefits.” Id. As

such, “[w]ithin the 25 percent boundary . . . the attorney for the successful claimant must

show that the fee sought is reasonable for the services rendered.” Id.

          The Second Circuit Court of Appeals has identified three factors to be considered

in determining whether to approve the full amount of attorney fees requested under a

contingent fee agreement, including (1) whether the requested fee is within the 25%

statutory cap; (2) whether there was any fraud or overreaching in making the contingent



2   A copy of the Fee Agreement is filed as Dkt. 21-3.

                                                         4
         Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 5 of 7




fee agreement; and (3) whether the requested fee is so large as to be a “windfall” to the

attorney. Wells, 907 F.2d at 372. The court is also required to assess whether the

requested fee is inconsistent with the character of the legal representation and the

results achieved by legal counsel, as well as whether counsel effected any

unreasonable delay in the proceedings to increase the retroactive benefits and,

consequently, the attorney’s own fee. Joslyn v. Barnhart, 389 F.Supp.2d 454, 456

(W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at 808). Here, as stated, the Commissioner

does not oppose the Fee Petition. Dkt. 26 at 5-6. Further, the amount of attorney fees

requested does not exceed the statutorily permitted 25% of the retroactive disability

benefits, and nothing in the record suggests there was any fraud or overreaching in

making the contingent fee agreement and, accordingly, the court limits its review to

whether the Fee Petition was timely filed and whether amount of fees requested in the

Fee Petition is reasonable or would be a windfall to counsel.

       With regard to the timeliness of the Fee Petition, as Defendant concedes, Dkt. 27

at 2, requests for attorney fees filed in connection with an award of disability benefits as

permitted by 42 U.S.C. § 406(b) are subject to the 14-day filing period, plus three days

for mailing, as provided in Fed.R.Civ.P. 54(d)(2)(B). Sinkler v. Comm’r of Soc. Sec.,

932 F.3d 83, 89 (2d Cir. 2019). “[T]he fourteen-day filing period starts to run when the

claimant receives notice [from the SSA] of the benefits calculation.” Id., 932 F.3d at 91.

In the instant case, Plaintiff’s counsel’s filing of the Fee Petition on April 15, 2020, was

seventeen days after the March 29, 2020 letter advising Plaintiff of the Commissioner’s

favorable decision awarding Plaintiff disability benefits. Accordingly, the Fee Petition

was timely filed.



                                              5
         Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 6 of 7




       Plaintiff’s counsel requests as attorney fees $ 16,892.40 which is equal to the

statutory 25 % cap based on the $ 67,569.60 retroactive disability benefits awarded

Plaintiff. Dividing the requested fee of $ $ 16,892.40 by 35 hours Plaintiff documents

spending on Plaintiff’s case, Dkt. 24-2 at 3-4, results in an hourly rate of $ 482.64.

When analyzing whether a fee award is reasonable or amounts to a windfall to the

attorney, courts consider whether (1) the attorney’s efforts were particularly successful,

(2) the attorney expended effort through pleadings that were not boilerplate and

arguments requiring research and issues of material fact, and (3) the attorney, based on

his experience litigating Social Security matters, handled the case with efficiency.

McDonald v. Comm’r of Soc. Sec., 2019 WL 1375084, at * 2 (W.D.N.Y. Mar. 27, 2019)

(citing Wargo v. Colvin, 2016 WL 787960, at *2 (W.D.N.Y. Mar. 1, 2016)).

       In the instant case, it cannot be denied that counsel’s efforts in this matter were

clearly successful as they resulted in an award of benefits to Plaintiff upon remand.

Plaintiff’s counsel asserts she expended a total of 35 hours representing Plaintiff in this

matter, including, inter alia, reviewing the decision of the Administrative Law Judge

(“ALJ”) denying Plaintiff benefits at the administrative level, reviewing the administrative

record, preparing and filing the complaint, preparing and filing certificate of service,

researching, drafting, reviewing and filing the motion for judgment on the pleadings,

including preparing a memorandum of law, and preparing and filing the EAJA motion.

Dkt. 21-2 at 2-3. Given the amount and type of work required in this action, this rate

would be less than 50% of the hourly rate for fees awarded in similar cases. See, e.g.,

McDonald, 2019 WL 1375084, at * 2-3 (approving attorney fee award of $ 30,602.75 for

29.1 hours of work resulting in hourly rate of $ 1,051.64); Joslyn v. Barnhart, 389



                                              6
         Case 1:17-cv-00964-LGF Document 29 Filed 04/06/21 Page 7 of 7




F.Supp.2d 454, 455-56 (W.D.N.Y. 2005) (approving attorney fee award of $ 38,116.50

for 42.75 hours of work resulting in hourly rate of $ 891.61). In fact, in this case the

effective hourly rate is more consistent with cases where courts have reduced fees

based on a determination that the cases required only a modest amount of work. See,

e.g., Mitchell v. Astrue, 2019 WL 1895060, at * 5 (E.D.N.Y. Apr. 29, 2019) (awarding

attorney fees at $ 500 hourly rate where the plaintiff’s attorney expended only 1.6 hours

on the case before the Commissioner agreed to remand); and Devenish v. Astrue, 85

F.Supp.3d 634, 638 (E.D.N.Y. 2015) (plaintiff’s attorney never prepared any

memorandum of law nor advanced any legal arguments because the matter was

remanded to the SSA by stipulation, supporting § 406(b) attorney fee award reflecting

reduction of hourly rate to $ 350 from $ 1000).

        In these circumstances, the court finds the hourly rate of $ 482.64 is not

unreasonable, such that the requested fees of $ 16,892.40 for 35 hours of work also is

not unreasonable.

                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Fee Petition under § 406(b) (Dkt. 24) is

GRANTED; Plaintiff is awarded $ 16,892.40 in fees to be paid from Plaintiff’s retroactive

benefits award. Plaintiff’s counsel is directed to remit to Plaintiff the $ 6,900.72 received

for the EAJA fee award.

SO ORDERED.
                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        April 6th, 2021
              Buffalo, New York

                                              7
